                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             EASTERN DIVISION

DWIGHT L. JACKSON                                                           PETITIONER
ADC #096622

V.                             NO. 2:19-CV-60-JM-BD

WENDY KELLEY, Director,
Arkansas Department of Correction                                         RESPONDENT

                                         ORDER

       On June 3, 2019, Petitioner Dwight Jackson filed a pro se petition for writ of

habeas corpus relief under 28 U.S.C. § 2254 (Docket entry #2) Respondent Kelley timely

responded, raising three arguments for dismissal. (#12) In particular, Respondent argued

that the petition should be dismissed due to Mr. Jackson’s failure to exhaust his state

remedies. Rather than dismiss the petition, the Court will stay the federal petition and

allow Mr. Jackson an opportunity to exhaust his state remedies.

       Following his guilty plea and sentencing, Mr. Jackson sought post-conviction

relief in state court under Arkansas Rule of Criminal Procedure 37.1. (#12-5) After a

hearing on the petition, the Court ruled from the bench, denying Rule 37 relief. (#12-6 at

15) The Rule 37 Order was signed on July 31, 2019; however, it was not filed until

August 1, 2019. (#12-7)

       Until the order was entered of record, Mr. Jackson had no order from which to

appeal. See ARK. SUP. CT. ADMIN. ORDER 2(b)(2) (judgment or order is entered when it

is stamped by the clerk); Zimmerman v. Cir. Ct. of Miller Co., 2018 ARK. 264, at 5

(holding an oral order announced from the bench does not become effective until reduced
to writing and filed as required by Admin. Order No. 2). Furthermore, the time for filing

a notice of appeal from the August 1, 2019 order has not yet expired. See ARK. R. APP. P.

–CRIM. 2(a)(4) (notice of appeal must be filed within 30-days of entry of order denying

Rule 37 relief).

       Accordingly, because Mr. Jackson still has time to exhaust his state court remedies

should he wish to do so, this Court will stay his federal habeas petition. A stay will allow

Mr. Jackson to raise his federal constitutional claim in Arkansas’s appellate courts

without running afoul of the federal one-year statute of limitations for filing a federal

petition. A stay-and-abeyance is appropriate in this circumstance. See Pace v.

DiGuglielmo, 544 U.S. 408, 416-17 (2005) (where a petitioner has good cause for

confusion about state filings, has presented potentially meritorious claims, and has not

engaged in intentionally dilatory tactics, a district court should stay rather than dismiss

petition). A stay is the appropriate course here even though it appears that Mr. Jackson

has presented only an unexhausted claim. See Heleva v. Brooks, 581 F.3d 187, 191 (3d

Cir. 2009) (noting that the Supreme Court in Pace sanctioned the use of the stay-and-

abeyance procedure in a context outside that of mixed petitions). Accordingly, Mr.

Jackson’s petition is STAYED.

       The Clerk of Court is directed to administratively terminate this case. Mr. Jackson

will have 30 days from the conclusion of his state proceedings to file a motion to reopen

this case. After the case is reopened, both parties will have the opportunity to amend their

pleadings.



                                              2
DATED this 20th day of August, 2019.


                                  ____________________________________
                                   UNITED STATES MAGISTRATE JUDGE




                                  3
